Citation Nr: 1549683	
Decision Date: 11/25/15    Archive Date: 12/03/15

DOCKET NO.  11-17 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama


THE ISSUES

Entitlement to an initial disability rating in excess of 30 percent for service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Jackson, Counsel



INTRODUCTION

The Veteran had active service from June 1968 to April 1970. 

This matter comes before the Board of Veterans' Appeals (the Board) from a January 2009 rating decision issued by the RO. In his Substantive Appeal (VA Form 9), the Veteran requested a hearing before a Veterans Law Judge at the RO.  In February 2015, the Veteran cancelled his hearing request.  

The Board notes that the Veteran previously was represented by the Douglas A. Wright, Attorney. In August 2012, before certification of the appeal to the Board, Mr. Wright revoked its power of attorney by way of a letter sent to VA and the Veteran. Subsequently, in March 2014, the Veteran granted a power-of-attorney in favor of The American Legion with regard to the claims on appeal.  The American Legion has submitted written argument on his behalf.  The Board recognizes the change in representation.

Finally, The Board acknowledges that the issues of entitlement to a total rating based on individual unemployability due to service connected disability (TDIU), entitlement to service connection for hearing loss and tinnitus and whether new and material evidence has been received to reopen claims for hypertension and arthritis in the legs have been perfected, but not yet certified to the Board.  The Board's review of the claims file reveals that the AOJ is still taking action on these issues.  As such, the Board will not accept jurisdiction over them at this time, but they will be the subject of a subsequent Board decision, if otherwise in order.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Here, the Veteran essentially asserts that he has experienced a worsening of the symptoms related to his service-connected PTSD. See June 2011 VA Form 9.  He was last afforded VA examination addressing this service-connected disability in November 2008. Under the circumstances, the Board finds that current VA examination is necessary for the purpose of ascertaining the current severity of these service-connected PTSD. VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994). 

Accordingly, the case is REMANDED for the following action:

1. Obtain any updated treatment records of the Veteran and associate them with the record.

2. The Veteran should be scheduled for a VA psychiatric examination to evaluate the current severity and manifestations of his PTSD. The entire record must be furnished to the examiner. The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's PTSD. The examiner should report all signs and symptoms necessary for rating the Veteran's PTSD.  The findings of the examiner should address the level of social and occupational impairment attributable to the Veteran's PTSD.

3. After completing all indicated development, the AOJ should readjudicate this claim on appeal in light of all the evidence of record. If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.

Thereafter, if indicated, this case should be returned to the Board for the purpose of appellate disposition. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




